DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action for application Serial No. 16/472,422. Claims 19-38 have been examined and fully considered.
Claims 19-38 are rejected. 
Claims 19-22, 25-28 and 31-34 are currently amended. 
Claim(s) 19-38 are pending in Instant Application.
Response to Arguments/Rejection
Applicant’s arguments, see Applicant Arguments/Remarks, filed 12/21/2021, with respect to the rejection(s) of claim(s) 19-38 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further review claim(s) are still considered to be rejection under 35 U.S.C. § 101. Applicant amended claims, still claim language does not illustrate practical use of application. The claim language merely is gathering, determining and analyzing geographical data points. Therefore, the rejection under 35 U.S.C. § 101 is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 19-24 are directed to a method. Therefore, claims 19-24 are within at least one of the four statutory categories. 
Claims 25-30 are directed to a device. Therefore, claims 25-30 are within at least one of the four statuary categories.
Claims 31-38 are directed to a computer-readable storage medium. Therefore, claims are within at least one of the four statutory categories. 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the recite subject matter that falls within one the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
The Independent claim 19 includes limitations that recite an abstract idea and will be used as representative claim for the remainder of the 101 rejection. Claim 19 recites:
	A method implemented by a terminal for determining a geographical location of a stop point for a user, the method comprising: 
	obtaining a first time period from when the user departs from a first geographical location and arrives at a second geographical location, wherein the first time period is obtained based on a first time when the user departs from the first geographical location and a second time when the user arrives at the second geographical location, and wherein the first time and the second time are determined by analyzing user movement over a period of time using a location service and identifying repeated user departures and arrivals between the first geographical location and the second geographical location during the period of time; 

	collecting a plurality of geographical locations of the user in the second time period; 2Atty. Docket No. 4657-81100 (85066397US05) 	performing clustering on the plurality of geographical locations to determine a fourth geographical location whose collection quantity meets a condition, wherein performing the clustering to determine the fourth geographical location includes obtaining a plurality of collection points corresponding to the plurality of geographical locations and selecting as the fourth geographical location one of the plurality of geographical locations that has a maximum quantity of collection points; and 
	using the fourth geographical location as a fifth geographical location at the stop point.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental processes” because under its broadest reasonable interpretation, the claim covers a method and device for determining a geographical location for a user utilizing the transportation system.  For example, “obtaining a first time period from when the user departs from a first geographical location and arrives at a second geographical location…”; collecting, in the first time period, accelerations of the user in a horizontal direction”;  “determining, based on an acceleration change of the user in the horizontal direction, a second time period from when the user departs from the first geographical location to when the user begins to move from a third geographical location…”; “collecting a plurality of geographical locations of the user in the second time period”; “performing clustering on the plurality of geographical locations to determine a fourth geographical location whose collection quantity meets a condition, wherein performing the clustering to determine the fourth geographical location includes obtaining a plurality of collection points corresponding to the plurality of geographical locations and selecting as the fourth geographical location one of the plurality of geographical locations that has a maximum quantity of collection points”; and “using the fourth geographical location as a fifth geographical location at the stop point”. These limitations can be done by collecting and determining time period for use of the transportation system.
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to present the “abstract idea”):
	A method implemented by a terminal for determining a geographical location of a stop point for a user, the method comprising: 
	obtaining a first time period from when the user departs from a first geographical location and arrives at a second geographical location, wherein the first time period is obtained based on a first time when the user departs from the first geographical location and a second time when the user arrives at the second geographical location, and wherein the first time and the second time are determined by analyzing user movement over a period of time using a location service and identifying repeated user departures and arrivals between the first geographical location and the second geographical location during the period of time; 
collecting, in the first time period, accelerations of the user in a horizontal direction; 	determining, based on an acceleration change of the user in the horizontal direction, a second time period from when the user departs from the first geographical location to when the user begins to move from a third geographical location, wherein the second time period is determined based on a third time when a first horizontal acceleration is detected away from the first geographical location and a fourth time when a second horizontal acceleration is detected away from the third geographical location, and wherein the second horizontal acceleration is different from the first horizontal acceleration; 	
	collecting a plurality of geographical locations of the user in the second time period; 2Atty. Docket No. 4657-81100 (85066397US05) 	performing clustering on the plurality of geographical locations to determine a fourth geographical location whose collection quantity meets a condition, wherein performing the clustering to determine the fourth geographical location includes obtaining a plurality of collection points corresponding to the plurality of geographical locations and selecting as the fourth geographical location one of the plurality of geographical locations that has a maximum quantity of collection points; and 
	using the fourth geographical location as a fifth geographical location at the stop point.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of a terminal, the examiner submits that these limitations apply the above-noted abstracted idea be merely using a computer to perform the process (MPEP § 2106.05), and/or are generally linking the use of the judicial exception to a particular technological environment or field of use-see (MPEP 2106.05(h)).

Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract 
	Dependent claims 20-24 recite the limitations that further elaborates on the abstract idea present in claim 19 and claims 20-24 are rejected for reason(s) stated above.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the recite subject matter that falls within one the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
The Independent claim 25 includes limitations that recite an abstract idea and will be used as representative claim for the remainder of the 101 rejection. Claim 25 recites:
A device for determining a geographical location of a stop point for a user, wherein the device comprises: 
a memory storing instructions; and 
a processor coupled to the memory and configured to execute the instructions to cause the device to be configured to: 
obtain a first time period from when the user departs from a first geographical location and arrives at a second geographical location, wherein the first time period is obtained based on a first time when the user departs from the first geographical location and a second time when the user arrives at the second geographical location, and wherein the first time and the second time are determined by analyzing user movement over a period of time using a location service and identifying repeated user departures and arrivals between the first geographical location and the second geographical location during the period of time; 
collect, in the first time period, accelerations of the user in a horizontal direction; determine, based on an acceleration change of the user in the horizontal direction, a second time period from when the user departs from the first geographical location to when the user begins to move from a third geographical location, wherein the second time period is determined based on a third time when a first horizontal acceleration is detected away from the first geographical location and a fourth 5Atty. Docket No. 4657-81100 (85066397US05) time when a second horizontal acceleration is detected away from the third geographical location, and wherein the second horizontal acceleration is different from the first horizontal acceleration; 
collect a plurality of geographical locations of the user in the second time period; perform clustering on the plurality of geographical locations to determine a fourth geographical location whose collection quantity meets a condition, wherein performing the clustering to determine the fourth geographical location includes obtaining a plurality of collection points corresponding to the plurality of geographical locations and selecting as the fourth geographical location one of the plurality of geographical locations that has a maximum quantity of collection points; and 
use the fourth geographical location whose collection quantity meets the condition as a fifth geographical location at the stop. 

The examiner submits that the foregoing bolded limitation(s) constitute a “mental processes” because under its broadest reasonable interpretation, the claim covers a method and device for determining a geographical location for use of the transportation system.  For example, “obtaining a first time period from when the user departs from a first geographical location and arrives at a second geographical location…”; collecting, in the first time period, accelerations of the user in a horizontal direction”;  “determining, based on an acceleration change of the user in the horizontal direction, a second time period from when the user departs from the first geographical location to when the user begins to move from a third geographical location…”; “collecting a plurality of geographical locations of the user in the second time period”; “performing clustering on the plurality of geographical locations to determine a fourth geographical location whose collection quantity meets a condition, wherein performing the clustering to determine the fourth geographical location includes obtaining a plurality of collection points corresponding to the plurality of geographical locations and selecting as the fourth geographical location one of the plurality of geographical locations that has a maximum quantity of collection points”; and “using the fourth geographical location as a fifth geographical location at the stop point”. These limitations can be done by collecting and determining time period for use of the transportation system.
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to present the “abstract idea”):
A device for determining a geographical location of a stop point for a user, wherein the device comprises: 
a memory storing instructions; and 
a processor coupled to the memory and configured to execute the instructions to cause the device to be configured to: 
obtain a first time period from when the user departs from a first geographical location and arrives at a second geographical location, wherein the first time period is obtained based on a first time when the user departs from the first geographical location and a second time when the user arrives at the second geographical location, and wherein the first time and the second time are determined by analyzing user movement over a period of time using a location service and identifying repeated user departures and arrivals between the first geographical location and the second geographical location during the period of time; 
collect, in the first time period, accelerations of the user in a horizontal direction; determine, based on an acceleration change of the user in the horizontal direction, a second time period from when the user departs from the first geographical location to when the user begins to move from a third geographical location, wherein the second time period is determined based on a third time when a first horizontal acceleration is detected away from the first geographical location and a fourth 5Atty. Docket No. 4657-81100 (85066397US05) time when a second horizontal acceleration is detected away from the third geographical location, and wherein the second horizontal acceleration is different from the first horizontal acceleration; 
collect a plurality of geographical locations of the user in the second time period; perform clustering on the plurality of geographical locations to determine a fourth geographical location whose collection quantity meets a condition, wherein performing the clustering to determine the fourth geographical location includes obtaining a plurality of collection points corresponding to the plurality of geographical locations and selecting as the fourth geographical location one of the plurality of geographical locations that has a maximum quantity of collection points; and 
use the fourth geographical location whose collection quantity meets the condition as a fifth geographical location at the stop. 
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of a terminal, the examiner submits that these limitations apply the above-noted abstracted idea be merely using a computer to perform the process (MPEP § 2106.05), and/or are generally linking the use of the judicial exception to a particular technological environment or field of use-see (MPEP 2106.05(h)).
	In particular, the method for determining a geographical location for a user to take a bus is recited as a high-level of generality (i.e., a device, a process, and a memory) to apply the exception using generic components.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, 
	Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a mapping platform amounts to nothing more than mere instructions to apply the exception using generic computer components or to a particular technological environment or field of use. Mere instructions to apply an exception using generic computer components or limitations that limit to a particular technological environment or field of use cannot provide an inventive concept. Hence, the claim is not patent eligible.
	Dependent claims 26-30 recite the limitations that further elaborates on the abstract idea present in claim 25 and claims 26-30 are rejected for reason(s) stated above.

	Dependent claims 32-38 recite the limitations that further elaborates on the abstract idea present in claim 31 and claims 32-38 are rejected for reason(s) stated above.
Allowable Subject Matter
Claim(s) 19-38 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663